DETAILED ACTION
Claims 1 through 10 originally filed 11 August 2020. Claims 1 through 10 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the disclosure refers to Figure 3, yet no Figure 3 is present in the drawings.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "340" has been used to designate both the trench sides and the trench bottom.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoma et al. (Otoma, US Pub. 2010/0208764).

Regarding claim 1, Otoma discloses, "An oxidized region that is located between an active region and an emission surface" (p. [0019], [0023], and Figs. 1 and 2, pts. 104, 106, 106a, and 112).  "One or more trenches lateral of the oxidized region and positioned so as to provide the oxidized region with an elliptical shape so as to form an elliptical oxide aperture" (p. [0023] and Fig. 2, pts. 106a and 106b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7, 9, and 10 rejected under 35 U.S.C. 103 as being unpatentable over Otoma.

Regarding claim 2, Otoma does not explicitly disclose, "An elliptical emission aperture having same dimensions of the elliptical oxide aperture."  The examiner takes Official Notice of the fact that it was known in the art to design a VCSEL such that the contact aperture and the oxide aperture are the same size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of the oxide aperture and the contact apertures such that these apertures are of the same size so as to cause these apertures to have the same constraining optical effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Otoma discloses, "An elliptical contact having an elliptical contact aperture therein" (p. [0021] and Fig. 1, pts. 110 and 112).  "The elliptical contact disposed around the elliptical emission aperture" (p. [0021] and Fig. 1, pts. 110 and 112).  

Regarding claim 5, Otoma does not explicitly disclose, "Wherein the elliptical oxide aperture has a short radius and a long radius with a radius ratio (short radius)/(long radius) being from about 0.64 to about 0.75."  The examiner takes Official Notice of the fact that it was known in the art to regulate the eccentricity of an elliptical emission aperture in a VCSEL so as to control the degree of polarization imposed on the emitted light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the eccentricity of the elliptical aperture to within the noted range so as to achieve a desired control over polarization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Otoma discloses, "A mesa having the elliptical oxide aperture" (p. [0023] and Fig. 1, pts. 106 and P).  "Oxidized region" (p. [0023] and Fig. 2, pt. 106b).  "Elliptical emission aperture" (p. [0021] and Fig. 1, pt. 112).  "Elliptical contact" (p. [0021] and Fig. 1, pt. 110).  "One or more trenches in the elliptical shape" (p. [0023] and Fig. 1, pt. P, where the trench corresponds to the region surrounding post P).  

Regarding claim 9, Otoma does not explicitly disclose, "Wherein the VCSEL has a relative intensity noise (RIN) of less than or about-140 dB/Hz."  The examiner takes Official Notice of the fact that it was known in the art that noise in a VCSEL system is caused by instability in the oscillating mode and can be reduced by controlling the polarization of the oscillating mode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the control of the polarization within the laser device to reduce the operational noise to within the noted range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Otoma does not explicitly disclose, "Wherein the elliptical oxide aperture has a short radius and a long radius with a radius ratio (short radius)/(long radius) from about 0.6 to about 0.8."  "Wherein the short radius is about 2.8 microns to about 3.1 microns."  The examiner takes Official Notice of the fact that it was known in the art to regulate the eccentricity of an elliptical emission aperture in a VCSEL so as to control the degree of polarization imposed on the emitted light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the eccentricity of the elliptical aperture to within the noted range so as to achieve a desired control over polarization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Otoma does not explicitly disclose, "The VCSEL has a relative intensity noise (RIN) of less than or about-140 dB/Hz."  The examiner takes Official Notice of the fact that it was known in the art that noise in a VCSEL system is caused by instability in the oscillating mode and can be reduced by controlling the polarization of the oscillating mode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the control of the polarization within the laser device to reduce the operational noise to within the noted range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Otoma in view of Johnson et al. (Johnson, US Pub. 2007/0053399).

Regarding claim 4, Otoma does not explicitly disclose, "Wherein the elliptical contact is C-shaped."  Johnson discloses, "Wherein the elliptical contact is C-shaped" (p. [0100] and Fig. 9, pt. 908).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Otoma with the teachings of Johnson.  In view of the teachings of Otoma regarding a VCSEL with an upper contact, the alternate shaping of the contact in a C-shape as taught by Johnson would enhance the teachings of Otoma by allowing this contact to be fabricated with a lift-off method.

Claims 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Otoma in view of Ezaki et al. (Ezaki, US Pub. 2003/0063649).

Regarding claim 6, Otoma does not explicitly disclose, "Wherein the one or more trenches are trapezoidal shaped trenches."  Ezaki discloses, "Wherein the one or more trenches are trapezoidal shaped trenches" (p. [0131] and Fig. 5A, pts. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Otoma with the teachings of Ezaki.  In view of the teachings of Otoma regarding a VCSEL with an oxidized layer, the alternate construction of the trench for oxidation as well as the inclusion of a contact pad as taught by Ezaki would enhance the teachings of Otoma by allowing the surface of the VCSEL to have a more even surface and by allowing for a connection to the upper contact in a region away from the emission region.

Regarding claim 8, Otoma does not explicitly disclose, "A contact pad and an electrical connector that electrically connects the contact pad with the elliptical contact."  Ezaki discloses, "A contact pad and an electrical connector that electrically connects the contact pad with the elliptical contact" (p. [0094] and Fig. 3A, pts. 11, 11a, 11b, and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Otoma with the teachings of Ezaki for the reasons provided above regarding claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828